Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00508-CV

                                           Rudy MENDEZ,
                                              Appellant

                                                v.
                      City of San Antonio Building Standards BoardAppellee
                  CITY OF SAN ANTONIO BUILDING STANDARDS BOARD,
                                            Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-08659
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 3, 2015

APPEAL DISMISSED FOR WANT OF PROSECUTION

           On December 4, 2014, the trial court signed an order granting the contests to appellant’s

affidavit of indigence. However, because appellant did not timely seek review of the trial court’s

December 4, 2014 order, we do not consider the merits of his appeal from the trial court’s order

sustaining the contests. Therefore, on March 10, 2015, this court ordered appellant to, no later

than March 19, 2015, (1) pay the filing fee of $195.00; (2) provide written proof to this court that

the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; and (3) request

in writing, that a reporter’s record be prepared, designate in writing the exhibits and those portions
                                                                                      04-14-00508-CV


of the record to be included in the reporter’s record, file a copy of the request with both the trial

court clerk and this court, and provide written proof to this court that the reporter’s fee had been

paid or arrangements had been made to pay the reporter’s fee. Our order cautioned appellant that

failure to pay these costs no later than March 19, 2015 could result in the dismissal of his appeal

for want of prosecution. See TEX. R. APP. P. 37.3(b).

       On March 24, 2015, appellant filed (1) a request for an extension of time to pay the court

filing fees and (2) a “notice” that he either had or would file a motion to reconsider our March 10,

2015 order. On March 27, 2015, we granted appellant’s request for an extension of time, and

ordered appellant to pay the $195 filing fee and provide written proof to this court that the clerk’s

fee and reporter’s fee had been paid or arrangements had been made to pay the clerk’s fee and

reporter’s fee no later than April 16, 2015. Our order stated that no further extensions of time

would be considered or granted, and we cautioned appellant that if he failed to pay the $195 filing

fee and provide the required written proof, this appeal would be dismissed.

       On April 16, 2015, appellant paid the filing fee, but he did not provide written proof that

the clerk’s fee and reporter’s fee had been paid or arrangements had been made to pay the clerk’s

fee and reporter’s fee. Accordingly, on May 6, 2015, this court ordered appellant to show cause

in writing no later than May 15, 2015 why this appeal should not be dismissed for want of

prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b). Appellant has neither responded to our May 6

order nor provided written proof that the clerk’s fee and reporter’s fee have been paid or

arrangements have been made to pay the clerk’s fee and reporter’s fee.

       Accordingly, we dismiss this appeal for want of prosecution.

                                                  PER CURIAM




                                                -2-